Order entered June 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00220-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F-11-11126

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Before the Court are relator’s April 7, 2021 petition for writ of mandamus

and emergency motion for temporary relief pending action on the petition for writ

of mandamus. Relator complains of the trial court’s December 17, 2020 “Order

After De Novo Review” as well as the trial court’s failure to rule on several

pending motions. We DENY relator’s request for emergency relief. We request

that real party in interest and respondent file a response, if any, to the petition by

June 28, 2021.

      Also before the Court is relator’s April 7, 2021 motion to seal court records.

We GRANT the motion and DIRECT the Clerk of the Court to place relator’s
April 7, 2021 petition for writ of mandamus and emergency motion for temporary

relief, accompanying mandamus record, and any responses in this original

proceeding under seal.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE